Citation Nr: 0836102	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  04-37 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to nonservice-connected disability 
pension benefits.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The appellant is the spouse of a deceased veteran who served 
as a member of the Philippine Commonwealth Army, including 
recognized guerillas, in the service of the Armed Forces of 
the United States service from September 1, 1941 to June 30, 
1946.   He had prewar service from September 1941 to December 
1941, was beleaguered in December 1941, had no casualty 
status from December 1941 to August 1945, was absent without 
leave from August 1945 to November 1945 and had Regular 
Philippine Army service from November 1945 to June 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 determination by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In December 2003, the Board denied the appellant's claim for 
nonservice-connected disability pension benefits.  

In November 2005, the Board denied to reopen the appellant's 
claim for nonservice-connected disability pension benefits.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision, dated in March 2008, the Court vacated 
the Board's decision, and remanded the case back to the Board 
for readjudication consistent with the Court's decision.

In October 2005, the appellant indicated that The American 
Legion would be representing her.  As the record does not 
show that the appellant has an authorized representative, the 
Board hereby refers this matter to the RO for clarification 
and appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Memorandum Decision, the Court found the Board failed 
in its duty to notify pursuant to the Veterans Claims 
Assistance Act of 2000 and did not address whether the 
appellant was notified of the basis of the previous denial of 
the claim, citing Kent v. Nicholson, 20 Vet. App. 1 (2006).  

To ensure procedural due process and compliance with the 
Court's order the case is remanded for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. Ensure VCAA compliance with a separate 
letter that notifies the appellant of the 
following: 

a). As the current application to reopen 
the claim for nonservice-connected 
disability pension benefits was received 
after August 29, 2001, the notice should 
include the regulatory definition of new 
and material evidence currently in 
effect:

New evidence means existing evidence 
not previously submitted to agency 
decision makers.  Material evidence 
means existing evidence that, by 
itself or when considered with 
previous evidence of record, relates 
to an unestablished fact necessary to 
substantiate the claim.  New and 
material evidence can be neither 
cumulative nor redundant of the 
evidence of record at the time of the 
last prior final denial of the claim 
sought to be reopened, and must raise 
a reasonable possibility of 
substantiating the claim.  38 C.F.R. 
§ 3.156(a).

b). The notice must include the type of 
evidence needed to reopen the claim for 
nonservice-connected disability pension 
benefits, namely, new and material 
evidence, pertaining to the reason the 
claim was previously denied, as well as 
the type of evidence needed to 
substantiate the underlying claim for 
nonservice-connected disability pension 
benefits.

The appellant's claim was previously 
denied by the Board in December 2003 
based on findings that records from 
the service department did not show 
that the veteran had recognized 
service so as to confer eligibility 
for VA pension benefits.  Thus, in 
this case, in order for the appellant 
to substantiate the claim to reopen 
with evidence that is material, she 
is required to submit evidence that 
indicates the veteran had recognized 
service so as to confer eligibility 
for VA pension benefits

The type of evidence needed to 
substantiate the underlying claim for 
nonservice-connected disability 
pension benefits, is evidence that 
the veteran had the requisite wartime 
service or who was receiving (or 
entitled to receive) compensation or 
retirement pay for a service-
connected disability.  38 U.S.C.A. §§ 
1521(j), 1541.  To establish basic 
eligibility for nonservice-connected 
death pension benefits, in part, the 
claimant must be a veteran who had 
active military, naval, or air 
service. 38 U.S.C.A. §§ 101(2), 
101(24), 1521(j); 38 C.F.R. §§ 3.1, 
3.6.  The term "veteran" is defined 
as a person who served in the active 
military, naval, or air service, and 
who was discharged or released 
therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2).  
The appellant should be advised that 
service before July 1, 1946, in the 
organized military forces of the 
Government of the Commonwealth of the 
Philippines, while such forces were 
in the service of the Armed Forces of 
the United States pursuant to the 
military order of the President dated 
July 26, 1941, including among such 
military forces organized guerrilla 
forces shall not be deemed to have 
been active military service for the 
purposes of nonservice-connected 
death pension.  38 U.S.C.A. § 107(a); 
38 C.F.R. § 3.40.

c). Notify the appellant that VA will 
obtain service records, service 
treatment records, VA records, and 
records of other Federal agencies, and 
that she could submit other records not 
in the custody of a Federal agency, such 
as private medical records, or with her 
authorization VA will make a reasonable 
effort to obtain any such records she 
identifies on her behalf, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (the 
relative duties of VA and the claimant 
to obtain evidence); that the appellant 
is to submit any evidence in her 
possession that pertained to the claim, 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004); and, of provisions for the 
effective date of the claim and the 
degree of disability assignable.  
Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim).

2. After the requested development is 
completed, adjudicated the claim.  If the 
benefit sought is denied, furnish the 
appellant a supplemental statement of the 
case and return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



